Exhibit 10.1
EXECUTION COPY
DISTRIBUTION AGREEMENT
January 26, 2009
J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172
Ladies and Gentlemen:
     Freeport-McMoRan Copper & Gold Inc., a Delaware corporation (the
“Company”), confirms its agreement with J.P. Morgan Securities Inc., as agent
and/or principal under any Terms Agreement (as defined in Section 1(a) below)
(“you” or “JPMS”), with respect to the issuance and sale from time to time by
the Company, in the manner and subject to the terms and conditions described
below (this “Agreement”), of shares (the “Shares”) of common stock, $0.10 par
value per share (the “Common Stock”), of the Company having an aggregate Gross
Sales Price (as defined in Section 2(b) below) of up to $750,000,000 (the
“Maximum Amount”) on the terms set forth in Section 1 of this Agreement. The
Shares are described in the Prospectus referred to below.
     The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (No. 333-140997) for the
registration of the Shares under the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder (collectively, the “Act”);
the Registration Statement (as defined below) sets forth the material terms of
the offering, sale and plan of distribution of the Shares and contains
additional information concerning the Company and its business. Except where the
context otherwise requires, “Registration Statement”, as used herein, means the
registration statement, as amended at the time of such registration statement’s
effectiveness for purposes of Section 11 of the Act, as such section applies to
JPMS, including (1) all documents filed as a part thereof or incorporated, or
deemed to be incorporated, by reference therein and (2) any information
contained or incorporated by reference in a prospectus filed with the Commission
pursuant to Rule 424(b) under the Act, to the extent such information is deemed,
pursuant to Rule 430B or Rule 430C under the Act, to be part of the registration
statement at the effective time. Except where the context otherwise requires,
“Basic Prospectus”, as used herein, means the prospectus dated March 1, 2007,
filed as part of the Registration Statement, including the documents
incorporated by reference therein as of the date of such prospectus. Except
where the context otherwise requires, “Prospectus Supplement”, as used herein,
means the most recent prospectus supplement relating to the Shares, to be filed
by the Company with the Commission pursuant to Rule 424(b) under the Act on or
before the second business day after the date hereof (or such earlier time as
may be required under the Act), in the form furnished by the Company to JPMS in
connection with the offering of the Shares. Except where the context otherwise
requires, “Prospectus”, as used herein, means the Prospectus Supplement (and any
additional prospectus supplement prepared in accordance with the provisions of
Sections 4(b) or 4(h) of this Agreement and filed in accordance with the
provisions of Rule 424(b)) together with the Basic Prospectus attached to or
used with the Prospectus Supplement. “Permitted Free Writing Prospectuses”, as
used herein, has the meaning set forth in Section 3(b). Any reference herein to
the Registration Statement, the Basic Prospectus, the Prospectus Supplement, the
Prospectus or any Permitted Free Writing Prospectus shall, unless otherwise
stated, be deemed to refer to and

 



--------------------------------------------------------------------------------



 



include the documents, if any, incorporated, or deemed to be incorporated, by
reference therein (the “Incorporated Documents”), including, unless the context
otherwise requires, the documents, if any, filed as exhibits to such
Incorporated Documents. Any reference herein to the terms “amend”, “amendment”
or “supplement” with respect to the Registration Statement, the Basic
Prospectus, the Prospectus Supplement, the Prospectus or any Permitted Free
Writing Prospectus shall, unless stated otherwise, be deemed to refer to and
include the filing of any document under the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”) on or after the initial effective date of the
Registration Statement or the date of the Basic Prospectus, the Prospectus
Supplement, the Prospectus or such Permitted Free Writing Prospectus, as the
case may be, and deemed to be incorporated therein by reference.
     The Company and JPMS agree as follows:

  1.   Issuance and Sale.     (a)   Upon the basis of the representations and
warranties and subject to the terms and conditions set forth herein, on any
Exchange Business Day (as defined below) selected by the Company, the Company
and JPMS shall enter into an agreement in accordance with Section 2 hereof
regarding the number of Shares to be placed by JPMS and the manner in which and
other terms upon which such placement is to occur (each such transaction being
referred to as an “Agency Transaction” or a “Transaction”). The Company may also
offer to sell the Shares directly to JPMS, as principal, in which event it will
enter into a separate agreement (each, a “Terms Agreement”) in substantially the
form of Exhibit F hereto, relating to such sale in accordance with Section 2(g)
of this Agreement. As used in this Agreement, (i) the “Term” shall be the period
commencing on the date hereof and ending on the earliest of (x) the date on
which the Gross Sales Price of Shares issued and sold pursuant to this Agreement
and any Terms Agreements is equal to the Maximum Amount and (y) the termination
of this Agreement pursuant to Section 8 or 9 (the “Termination Date”), (ii) an
“Exchange Business Day” means any day during the Term that is a trading day for
the Exchange, and (iii) “Exchange” means the New York Stock Exchange.     (b)  
Subject to the terms and conditions set forth below, the Company appoints JPMS
as agent in connection with the offer and sale of Shares in any Agency
Transactions entered into hereunder. JPMS will use commercially reasonable
efforts to sell such Shares in accordance with the terms and conditions hereof
and of the applicable Transaction Notice (as defined below). Neither the Company
nor JPMS shall have any obligation to enter into an Agency Transaction. The
Company shall be obligated to issue and sell through JPMS, and JPMS shall be
obligated to use commercially reasonable efforts, as provided herein and in the
applicable Transaction Notice, to place Shares issued by the Company only if and
when a Transaction Notice related to such an Agency Transaction has been
delivered by JPMS and accepted by the Company as provided in Section 2 below.

2



--------------------------------------------------------------------------------



 



  (c)   JPMS, as agent in any Agency Transaction, hereby covenants and agrees
not to make any sales of the Shares on behalf of the Company, pursuant to this
Agreement, other than (i) by means of ordinary brokers’ transactions between
members of the Exchange that qualify for delivery of a Prospectus in accordance
with Rule 153 under the Act and meet the definition of an “at the market
offering” under Rule 415(a)(4) under the Act (such transactions are hereinafter
referred to as “At the Market Offerings”) and (ii) such other sales of the
Shares on behalf of the Company in its capacity as agent of the Company as shall
be agreed by the Company and JPMS in writing.     (d)   JPMS will confirm in
writing to the Company the number of Shares sold on any Exchange Business Day,
the related Gross Sales Price and, if Shares are to be sold in an Agency
Transaction in an At the Market Offering, the related Net Sales Price (as each
of such terms is defined in Section 2(b) below) no later than the opening of
trading on the immediately following Exchange Business Day.     (e)   If the
Company shall default on its obligation to deliver Shares to JPMS pursuant to
the terms of any Agency Transaction or Terms Agreement, (i) the Company shall
hold JPMS harmless against any loss, claim or damage arising from or as a result
of such default by the Company and (ii) notwithstanding such default, pay to
JPMS any fee to which it would otherwise be entitled in connection with such
sale.     2.   Transaction Notices.     (a)   The Company may, from time to time
during the Term, propose to JPMS that they enter into an Agency Transaction, to
be executed on a specified Exchange Business Day or over a specified period of
Exchange Business Days. If JPMS agrees to the terms of such proposed Transaction
or if the Company and JPMS mutually agree to modified terms for such proposed
Transaction, then JPMS shall promptly send to the Company by the means set forth
under Section 11 hereof a notice, substantially in the form of Exhibit A hereto
(each, a “Transaction Notice”), confirming the agreed terms of such proposed
Transaction. If the Company wishes such proposed Transaction to become a binding
agreement between it and JPMS, the Company shall promptly indicate its
acceptance thereof by countersigning and returning such Transaction Notice to
JPMS or sending a written acceptance of such Transaction Notice to JPMS, in each
case by the means set forth under Section 11 hereof. The terms reflected in a
Transaction Notice shall become binding on JPMS and the Company only if accepted
by the Company no later than the times specified in Section 2(b) below. Each
Transaction Notice shall specify, among other things:

     (i) the Exchange Business Day(s) on which the Shares subject to such
Transaction are intended to be sold (each, a “Purchase Date”);
     (ii) the maximum number of Shares that the Company intends to sell (the
“Specified Number of Shares”) on, or over the course of, such Purchase

3



--------------------------------------------------------------------------------



 



Date(s); provided that the number of Shares sold on each such Purchase Date
shall be no more than 25% of the average daily trading volume in the Common
Stock on the Exchange for the 30 Exchange Business Days preceding the date of
delivery of the Transaction Notice, or as otherwise agreed between the Company
and JPMS; and
     (iii) the lowest price (if any) at which the Company is willing to sell
Shares on each such Purchase Date (each, a “Floor Price”).
     The Company shall have responsibility for maintaining records with respect
to the aggregate dollar amount of Shares sold, or for otherwise monitoring the
availability of Shares for sale under the Registration Statement. In the event
that more than one Transaction Notice with respect to any Purchase Date(s) is
accepted by the Company, the latest of any executed Transaction Notice shall
govern any sales of Shares for the relevant Purchase Date(s), except to the
extent of any action occurring pursuant to a prior accepted Transaction Notice
and prior to the acceptance of such latest Transaction Notice. The Company or
JPMS may, upon notice to the other party hereto by telephone (confirmed promptly
by telecopy or electronic mail), suspend the offering of the Shares; provided,
however, that such suspension or termination shall not affect or impair the
parties’ respective obligations with respect to the Shares sold hereunder prior
to the giving of such notice. Notwithstanding the foregoing, if the terms of any
Agency Transaction contemplate that Shares shall be sold on more than one
Purchase Date, then the Company and JPMS shall mutually agree to such additional
terms and conditions as they deem necessary in respect of such multiple Purchase
Dates, and such additional terms and conditions shall be binding to the same
extent as any other terms contained in the relevant Transaction Notice.

  (b)   JPMS’s commission shall be 1.25% of the actual sales price of the Shares
(the “Gross Sales Price”) sold pursuant to this Agreement (the Gross Sales Price
less JPMS’s commission is referred to herein at the “Net Sales Price”) and such
rate of compensation shall not apply when JPMS acts as principal.     (c)  
Payment of the Net Sales Price for Shares sold by the Company on any Purchase
Date pursuant to a Transaction Notice shall be made to the Company by federal
funds wire transfer to the account of the Company, the details of which are set
forth on Schedule III hereto, against delivery of such Shares to JPMS. Such
payment and delivery shall be made at or about 10:00 a.m., local time in New
York, New York, on the third Exchange Business Day (or such other day as may,
from time to time, become standard industry practice for settlement of such a
securities issuance) following each Purchase Date (each, a “Closing Date”).    
(d)   If, as provided in the related Transaction Notice, a Floor Price has been
agreed to by the parties with respect to a Purchase Date, and JPMS thereafter
determines and notifies the Company that the Gross Sales Price for such
Transaction would not be at least equal to such Floor Price, then the Company
shall not be obligated

4



--------------------------------------------------------------------------------



 



      to issue and sell through JPMS, and JPMS shall not be obligated to place,
the Shares proposed to be sold pursuant to such Transaction on such Purchase
Date.     (e)   Under no circumstances shall the Gross Sales Price of the Shares
sold pursuant to this Agreement and any Terms Agreements exceed the Maximum
Amount.     (f)   If either party hereto has reason to believe that the
exemptive provisions set forth in Rule 101(c)(1) of Regulation M under the
Exchange Act are not satisfied with respect to the Shares, it shall promptly
notify the other party and sales of the Shares under this Agreement, any
Transaction Notice or any Terms Agreement shall be suspended until that or other
exemptive provisions have been satisfied in the judgment of each party. On or
prior to the delivery of a prospectus that is required (whether physically or
through compliance with Rule 172 under the Act or any similar rule) in
connection with the offering or sale of the Shares, JPMS shall calculate the
average daily trading volume (as defined by Rule 100 of Regulation M under the
Exchange Act) of the Common Stock based on market data provided by Bloomberg
L.P. or such other sources as agreed upon by JPMS and the Company.     (g)  
(i) If the Company wishes to issue and sell the Shares pursuant to this
Agreement but other than as set forth in Section 2(a) of this Agreement (each
such sale, a “Placement”), it will notify JPMS of the proposed terms of such
Placement. If JPMS, acting as principal, wishes to accept such proposed terms
(which it may decline to do for any reason in its sole discretion) or, following
discussions with the Company, wishes to accept amended terms, JPMS and the
Company will enter into a Terms Agreement setting forth the terms of such
Placement.

(ii) The terms set forth in a Terms Agreement will not be binding on the Company
or JPMS unless and until the Company and JPMS have each executed such Terms
Agreement accepting all of the terms of such Terms Agreement. In the event of a
conflict between the terms of this Agreement and the terms of a Terms Agreement,
the terms of such Terms Agreement will control.     (h)   Each sale of the
Shares to JPMS in a Placement shall be made in accordance with the terms of this
Agreement and a Terms Agreement, which will provide for the sale of such Shares
to, and the purchase thereof by, JPMS. Such Terms Agreement may also specify
certain provisions relating to the reoffering of such Shares by JPMS. The
commitment of JPMS to purchase the Shares pursuant to any Terms Agreement shall
be deemed to have been made on the basis of the representations and warranties
of the Company herein contained and shall be subject to the terms and conditions
herein set forth. Any such Terms Agreement shall specify the number of the
Shares to be purchased by JPMS pursuant thereto, the price to be paid to the
Company for such Shares, any provisions relating to rights of, and default by,
underwriters acting together with JPMS in the reoffering of the Shares, the time
and date (each such time and date being referred to herein as a “Time of
Delivery”) and the place of delivery of and payment for such Shares.

5



--------------------------------------------------------------------------------



 



  (i)   The Company agrees that any offer to sell, any solicitation of an offer
to buy, or any sales of Shares or any other equity security of the Company shall
only be effected by or through JPMS on any single given day; provided, however,
that the foregoing limitation shall not apply to (i) the exercise of any option,
warrant, right or any conversion privilege set forth in the instrument governing
such security or (ii) sales solely to employees or security holders of the
Company or its subsidiaries, or to a trustee or other person acquiring such
securities for the accounts of such persons.

     3. Representations and Warranties of the Company. The Company represents
and warrants to JPMS, on and as of (i) the date hereof, (ii) each date on which
the Company accepts a Transaction Notice (a “Time of Acceptance”), (iii) each
Time of Sale (as defined below) and each Closing Date (each such date listed in
(i) through (iv), a “Representation Date”) that:

  (a)   There is no order preventing or suspending the use of the Registration
Statement or the Prospectus; the Registration Statement complied when it
initially became effective, complies as of the date hereof and, as amended or
supplemented, at each Representation Date will comply, in all material respects,
with the requirements of the Act; the conditions to the use of Form S-3 in
connection with the offering and sale of the Shares as contemplated hereby have
been satisfied; the Registration Statement meets, and the offering and sale of
the Shares as contemplated hereby complies with, the requirements of Rule 415
under the Act (including, without limitation, Rule 415(a)(5)); the Prospectus
complied or will comply, at the time it was or will be filed with the Commission
and complies as of each Representation Date, in all material respects, with the
requirements of the Act; the Registration Statement did not, as of the time of
its initial effectiveness, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading; as of each Time of Acceptance, each Time
of Sale and each Closing Date, the Prospectus, as then amended or supplemented,
together with all of the then issued Permitted Free Writing Prospectuses, if
any, will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Company makes no representation or warranty with respect to any
statement contained in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus in reliance upon and in conformity with
information concerning JPMS and furnished in writing by or on behalf of JPMS
expressly for use in the Registration Statement, the Prospectus or such
Permitted Free Writing Prospectus, which consists of the information set forth
on Schedule II hereto (the “Agent Information”). “Time of Sale” means, (i) with
respect to each offering of Shares pursuant to this Agreement, the time of
JPMS’s initial entry into contracts with investors for the sale of such Shares
and (ii) with respect to each offering of Shares pursuant to any relevant Terms
Agreement, the time of sale of such Shares.

6



--------------------------------------------------------------------------------



 



  (b)   Prior to the execution of this Agreement, the Company has not, directly
or indirectly, offered or sold any of the Shares by means of any “prospectus”
(within the meaning of the Act) or used any “prospectus” (within the meaning of
the Act) in connection with the offer or sale of the Shares, in each case other
than the Basic Prospectus. The Company represents and agrees that, unless it
obtains the prior consent of JPMS, until the termination of this Agreement, it
has not made and will not make any offer relating to the Shares that would
constitute an “issuer free writing prospectus”, as defined in Rule 433, or that
would otherwise constitute a “free writing prospectus”, as defined in Rule 405.
Any such free writing prospectus relating to the Shares consented to by JPMS is
hereinafter referred to as a “Permitted Free Writing Prospectus”. The Company
represents that it has complied and will comply in all material respects with
the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping. The conditions set forth in one or more of
subclauses (i) through (iv), inclusive, of Rule 433(b)(1) under the Act are
satisfied, and the registration statement relating to the offering of the Shares
contemplated hereby, as initially filed with the Commission, includes a
prospectus that, other than by reason of Rule 433 or Rule 431 under the Act,
satisfies the requirements of Section 10 of the Act; neither the Company nor
JPMS is disqualified, by reason of subsection (f) or (g) of Rule 164 under the
Act, from using, in connection with the offer and sale of the Shares, “free
writing prospectuses” (as defined in Rule 405 under the Act) pursuant to
Rules 164 and 433 under the Act; the Company is not an “ineligible issuer” (as
defined in Rule 405 under the Act) as of the eligibility determination date for
purposes of Rules 164 and 433 under the Act with respect to the offering of the
Shares contemplated by the Registration Statement.     (c)   The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Act or the Exchange Act, as applicable, and
none of such documents contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Act or the Exchange Act, as applicable.     (d)   The
consolidated financial statements of the Company and its subsidiaries and of
Phelps Dodge Corporation (“Phelps Dodge”) and its subsidiaries and the related
notes thereto included or incorporated by reference in the Registration
Statement, the Prospectus and any Permitted Free Writing Prospectus comply in
all material respects with the applicable requirements of the Act and the
Exchange Act, as applicable, and present fairly the financial position of
(i) the Company and its consolidated subsidiaries, in the case of the
consolidated financial statements of the Company and its subsidiaries, and
(ii) Phelps Dodge and its consolidated subsidiaries, in the case of the
consolidated financial statements of Phelps Dodge

7



--------------------------------------------------------------------------------



 



      and its subsidiaries, in each case as of the dates indicated and the
results of their respective operations and the changes in their respective cash
flows for the periods specified; such financial statements have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods covered thereby, except as otherwise disclosed in
the financial statement footnotes, and the supporting schedules included or
incorporated by reference in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus present fairly the information required to be
stated therein; the other financial information included or incorporated by
reference in the Registration Statement, the Prospectus and any Permitted Free
Writing Prospectus has been derived from the accounting records of the Company
and its subsidiaries or Phelps Dodge and its subsidiaries, as the case may be,
and presents fairly the information shown thereby; and the pro forma financial
information and the related notes thereto included or incorporated by reference
in the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus have been prepared in accordance with the applicable requirements of
the Act and the Exchange Act, as applicable, and the assumptions underlying such
pro forma financial information are reasonable and are included or incorporated
by reference in the Registration Statement, the Prospectus and any such
Permitted Free Writing Prospectus.     (e)   Since the date of the most recent
financial statements of the Company included or incorporated by reference in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, (i) no material change in the capital stock or long-term debt of the
Company or any of its subsidiaries has occurred, (ii) no dividend or
distribution of any kind has been declared, set aside for payment, paid or made
by the Company on any class of capital stock, except dividends declared and paid
pursuant to the terms of the Company’s outstanding preferred stock, (iii) there
has not been any material adverse change, nor any development that would
reasonably be expected to have a material adverse change, in or affecting the
business, properties, management, financial position, results of operations or
prospects of the Company and its subsidiaries, taken as a whole, (iv) neither
the Company nor any of its subsidiaries has entered into any transaction or
agreement that is material to the Company and its subsidiaries, taken as a
whole, or incurred any liability or obligation, direct or contingent, that is
material to the Company and its subsidiaries, taken as a whole, and (v) neither
the Company nor any of its subsidiaries has sustained any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority that, in the case of this clause (v), individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect (as defined in Section 3(f)), except, in each case (i) through (v), as
otherwise disclosed in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus.     (f)   The Company and each of its
Identified Subsidiaries (as defined below) have been duly organized and are
validly existing and in good standing under the laws of

8



--------------------------------------------------------------------------------



 



      their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, results of operations or prospects of the Company and its subsidiaries
taken as a whole (a “Material Adverse Effect”). As used in this Agreement,
“Identified Subsidiary” means the subsidiaries listed in Schedule I to this
Agreement. The Company does not have any significant subsidiaries that are not
listed on Schedule I hereto.     (g)   The Company has an authorized
capitalization as set forth in the Registration Statement, the Prospectus and
any Permitted Free Writing Prospectus; all the outstanding shares of capital
stock of the Company have been duly and validly authorized and issued and are
fully paid and non-assessable and are not subject to any pre-emptive or similar
rights; except as described in or expressly contemplated by the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus, there are no
outstanding rights (including, without limitation, pre-emptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
shares of capital stock or other equity interests in the Company or any of its
subsidiaries, nor any contracts, commitments, agreements, understandings or
arrangements of any kind relating to the issuance of any capital stock of the
Company or any such subsidiary, any such convertible or exchangeable securities
or any such rights, warrants or options; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus; and all the outstanding shares of capital stock or other equity
interests of each Identified Subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable (except, in the
case of any foreign subsidiary, for directors’ qualifying shares) and are owned
directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party (except as otherwise described in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus).     (h)  
The Company has full right, power and authority to execute and deliver this
Agreement and any Terms Agreement and perform its obligations hereunder or
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by it of this Agreement and any Terms
Agreement and the consummation by it of the transactions contemplated hereby and
thereby has been duly and validly taken (or, in the case of any Terms Agreement,
such action will have been duly and validly authorized), subject, in the case of
the issuance and sale of Shares, to the execution and delivery of a Transaction
Notice by the persons specified in the resolutions of the pricing committee of
the Company’s board of directors.

9



--------------------------------------------------------------------------------



 



  (i)   This Agreement has been, and any Terms Agreement will have been, duly
authorized, executed and delivered by the Company.     (j)   This Agreement
conforms in all material respects to the description thereof contained in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus.     (k)   The Shares to be issued and sold by the Company hereunder
or under any Terms Agreement have been duly authorized by the Company and, when
issued and delivered and paid for as provided herein or in any Terms Agreement,
will be duly and validly issued, will be fully paid and nonassessable and will
conform to the description thereof in the Registration Statement, the
Prospectus, and any Permitted Free Writing Prospectus; the Shares and all other
shares of outstanding capital stock of the Company conform to the description
thereof contained in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus; and the shareholders of the Company do not
have any preemptive or similar rights with respect to the Shares.     (l)  
Neither the Company nor any of its subsidiaries is (i) in violation of its
charter or by-laws or similar organizational documents; (ii) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.     (m)   The execution,
delivery and performance by the Company of this Agreement or any Terms
Agreement, the issuance and sale of the Shares, the compliance by the Company
with the terms hereof or of any Terms Agreement and the consummation of the
transactions contemplated hereby or by any Terms Agreement will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
Identified Subsidiaries or (iii) result in the violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental

10



--------------------------------------------------------------------------------



 



      or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

  (n)   No consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
of this Agreement or any Terms Agreement, the issuance and sale of the Shares
and compliance by the Company with the terms hereof or of any Terms Agreement
and the consummation of the transactions contemplated hereby or by any Terms
Agreement, except for those that have been obtained and for the registration of
the Shares under the Act and such consents, approvals, authorizations, orders
and registrations or qualifications as may be required under applicable state
securities laws.     (o)   Except as described in the Registration Statement,
the Prospectus or any Permitted Free Writing Prospectus, there are no legal,
governmental or regulatory investigations, actions, suits or proceedings pending
to which the Company or any of its subsidiaries is a party or to which any
property of the Company or any of its subsidiaries is the subject that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; to the best knowledge of the Company, no such
investigations, actions, suits or proceedings are threatened or contemplated by
any governmental or regulatory authority or threatened by others; and (i) there
are no current or pending legal, governmental or regulatory actions, suits or
proceedings that are required under the Act to be described in the Registration
Statement or the Prospectus that are not so described in the Registration
Statement or the Prospectus and (ii) there are no statutes, regulations or
contracts or other documents that are required under the Act to be filed as
exhibits to the Registration Statement or described in the Registration
Statement or the Prospectus that are not so filed as exhibits to the
Registration Statement or described in the Registration Statement or the
Prospectus.     (p)   Ernst & Young LLP, who have audited certain consolidated
financial statements of the Company and its subsidiaries are independent public
accountants with respect to the Company and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) (the “PCAOB”) and as required
by the Act. PricewaterhouseCoopers LLP, who have audited certain consolidated
financial statements of Phelps Dodge and its subsidiaries, were independent
public accountants with respect to Phelps Dodge and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the PCAOB and as
required by the Act at the dates of the financial statements of Phelps Dodge and
its subsidiaries incorporated by reference in the Registration Statement and the
Prospectus.     (q)   The Company and its subsidiaries have good and marketable
title in fee simple to, or have valid rights to lease or otherwise use, all
items of real and personal

11



--------------------------------------------------------------------------------



 



      property that are material to the businesses of the Company and its
subsidiaries, taken as a whole, in each case free and clear of all liens,
encumbrances, claims and defects and imperfections of title except those that
(i) do not materially interfere with the use made and proposed to be made of
such property by the Company and its subsidiaries, (ii) are disclosed in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
or (iii) would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.     (r)   The Company and its subsidiaries own
or possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct, in all material respects, of
their businesses, taken as a whole; and the conduct of their businesses, taken
as a whole, will not conflict in any material respect with any such rights of
others, and the Company and its subsidiaries have not received any notice of any
material claim of infringement or conflict with any such rights of others.    
(s)   No relationship, direct or indirect, exists between or among the Company
or any of its subsidiaries, on the one hand, and the directors, officers,
stockholders or other affiliates of the Company or any of its subsidiaries, on
the other, that is required by the Act to be described in the Registration
Statement or the Prospectus and that is not so described in such documents.    
(t)   Neither the Company nor any of its subsidiaries is, and after giving
effect to the offering and sale of the Shares and the application of the
proceeds thereof as described in the Registration Statement, the Prospectus or
any Permitted Free Writing Prospectus, will not be an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.     (u)   The Company and its subsidiaries have filed all
federal, state, local and foreign tax returns required to be filed or have
requested extensions of the filing deadlines therefore, except in any case where
the failure to so file would not reasonably be expected to have a Material
Adverse Effect; the Company and its subsidiaries have paid all federal, state,
local and foreign taxes required to be paid through the date hereof, except any
such taxes that are being contested in good faith by appropriate proceedings and
for which the Company, to the extent required by generally accepted accounting
principles (“GAAP”), has set aside on its books adequate reserves, except for
any inadequate reserves that would not, individually or in the aggregate, have a
Material Adverse Effect; and except as otherwise disclosed in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus, there is no
tax deficiency that has been, or would reasonably be expected to be, asserted
against the Company or any of its subsidiaries or any

12



--------------------------------------------------------------------------------



 



      of their respective properties or assets, except those as would not,
individually or in the aggregate, have a Material Adverse Effect.

  (v)   The Company and its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by, and have made all declarations and
filings with, the appropriate federal, state, local or foreign governmental or
regulatory authorities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, except where the failure to possess or make the same would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and except as described in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus, neither the Company nor any
of its subsidiaries has received notice of any revocation or modification of any
such license, certificate, permit or authorization or has any reason to believe
that any such license, certificate, permit or authorization will not be renewed
in the ordinary course, except where such revocation, modification or renewal
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.     (w)   Except as described in the Registration
Statement, Prospectus or any Permitted Free Writing Prospectus, no labor
disturbance by or dispute with employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is contemplated or
threatened, except for those as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.     (x)   (i) Except as
described in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus, the Company and its subsidiaries (A) are, and at all prior
times were, in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, requirements, decisions and orders relating to
the protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (B) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, and (C) have not received notice of any actual or potential
liability under or relating to any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and have no knowledge of any
event or condition that would reasonably be expected to result in any such
notice, and (ii) except as described in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus, there are no costs or
liabilities associated with Environmental Laws of or relating to the Company or
its subsidiaries, except in the case of each of (i) and (ii) above, for any such
failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability, as would not, individually or in the aggregate,
have a Material Adverse Effect.

13



--------------------------------------------------------------------------------



 



  (y)   (i) Each employee benefit plan, within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for
which the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) would have any liability (each, a “Plan”) has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Code; (ii) no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred with respect to any Plan
excluding transactions effected pursuant to a statutory or administrative
exemption; (iii) for each Plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code, whether or not waived, has
occurred or is reasonably expected to occur; (iv) the fair market value of the
assets of each Plan exceeds the present value of all benefits accrued under such
Plan (determined based on those assumptions used to fund such Plan), except for
any liability as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (v) no “reportable event” (within
the meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected
to occur, except for any reportable event as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(vi) neither the Company nor any member of its Controlled Group has incurred,
nor reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation, in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(a)(3) of
ERISA), except for any liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.     (z)   The Company
maintains an effective system of “disclosure controls and procedures” (as
defined in Rule 13a-15(e) of the Exchange Act) that is designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company has carried out evaluations
of the effectiveness of its disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.     (aa)   The Company maintains systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, the Company’s principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for

14



--------------------------------------------------------------------------------



 



      external purposes in accordance with GAAP, including, but not limited to,
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus, there are no material weaknesses in the
Company’s internal control over financial reporting.     (bb)   The Company and
its subsidiaries have insurance covering their respective properties,
operations, personnel and businesses, including business interruption insurance,
which insurance is in amounts and insures against such losses and risks as the
Company believes in its reasonable judgment are adequate to protect the Company
and its subsidiaries and their respective businesses; and neither the Company
nor any of its subsidiaries has (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business, except where such
notice or non-renewal would not reasonably be expected to have a Material
Adverse Effect.     (cc)   Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or other
person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.     (dd)   The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

15



--------------------------------------------------------------------------------



 



  (ee)   None of the Company, any of its subsidiaries or, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Shares hereunder or under any Terms Agreement,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.     (ff)   No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company, except, in each case, as
described in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus.     (gg)   Neither the Company nor any of its subsidiaries
is a party to any contract, agreement or understanding with any person (other
than this Agreement) that would reasonably be expected to give rise to a valid
claim against the Company or any of its subsidiaries or JPMS for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Shares.     (hh)   No person has the right to require the Company or
any of its subsidiaries to register any securities for sale under the Act by
reason of the filing of the Registration Statement with the Commission or the
issuance and sale of the Shares.     (ii)   The Company has not taken, directly
or indirectly, any action designed to or that would reasonably be expected to
cause or result in any stabilization or manipulation of the price of the Shares.
    (jj)   Neither the issuance, sale and delivery of the Shares nor the
application of the proceeds thereof by the Company as described in the
Registration Statement, the Prospectus and any Permitted Free Writing Prospectus
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.     (kk)   No
forward-looking statement (within the meaning of Section 27A of the Act and
Section 21E of the Exchange Act) included or incorporated by reference in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

16



--------------------------------------------------------------------------------



 



  (ll)   Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included or
incorporated by reference in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus is not based on or derived from sources that
are reliable and accurate in all material respects.     (mm)   There is and has
been no failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.     (nn)   The Company is not an “ineligible
issuer” and is a “well-known seasoned issuer”, in each case as defined under the
Act and at the times specified in the Act in connection with the offering of the
Shares. The Company has paid the registration fee for this offering pursuant to
Rule 457 under the Act.     (oo)   The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act, and the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or delisting the Common Stock from the Exchange nor
has the Company received any notification that the Commission or the Exchange is
contemplating terminating such registration or listing. The outstanding shares
of the Common Stock have been approved for listing and the Shares being sold
hereunder have been approved for listing, subject only to official notice of
issuance, on the Exchange.     (pp)   There are no transfer taxes or other
similar fees or charges under federal law or the laws of any state, or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or the issuance and sale by the Company
of the Shares.     (qq)   The Common Stock is an “actively-traded security”
excepted from the requirements of Rule 101 of Regulation M under the Exchange
Act by subsection (c)(1) of such rule.     (rr)   Any certificate signed by any
officer of the Company or any subsidiary delivered to JPMS or to counsel for
JPMS pursuant to or in connection with this Agreement shall be deemed a
representation and warranty by the Company to JPMS as to the matters covered
thereby.     4.   Certain Covenants of the Company. The Company hereby agrees
with JPMS:     (a)   For so long as the delivery of a prospectus is required
(whether physically or through compliance with Rule 172 under the Act or any
similar rule) in connection with the offering or sale of the Shares, before
amending or supplementing the Registration Statement or the Prospectus (in each
case, other than due to the filing of an Incorporated Document), (i) to furnish
to JPMS a copy

17



--------------------------------------------------------------------------------



 



      of each such proposed amendment or supplement within a reasonable period
of time before filing any such amendment or supplement with the Commission,
(ii) that the Company will not use or file any such proposed amendment or
supplement to which JPMS reasonably objects, unless the Company’s legal counsel
has advised the Company that filing such document is required by law, and
(iii) that the Company will not use or file any Permitted Free Writing
Prospectus to which JPMS reasonably objects.     (b)   To prepare a Prospectus
Supplement, with respect to any Shares sold by the Company pursuant to this
Agreement in a form previously approved by JPMS and to file such Prospectus
Supplement pursuant to Rule 424(b) under the Act (and within the time periods
required by Rule 424(b) and Rules 430A, 430B or 430C under the Act) and to file
any Permitted Free Writing Prospectus to the extent required by Rule 433 under
the Act and to provide copies of the Prospectus and such Prospectus Supplement
and each Permitted Free Writing Prospectus (to the extent not previously
delivered or filed on the Commission’s Electronic Data Gathering, Analysis and
Retrieval system or any successor system thereto (collectively, “EDGAR”)) to
JPMS via e-mail in “.pdf” format on such filing date to an e-mail account
designated by JPMS and, at JPMS’s request, to also furnish copies of the
Prospectus and such Prospectus Supplement to each exchange or market on which
sales were effected as may be required by the rules or regulations of such
exchange or market.     (c)   To file promptly all reports and any definitive
proxy or information statements required to be filed by the Company with the
Commission pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act
for so long as the delivery of a prospectus is required (whether physically or
through compliance with Rule 172 under the Act or any similar rule) in
connection with the offering or sale of the Shares, and during such same period
to advise JPMS, promptly after the Company receives notice thereof, (i) of the
time when any amendment to the Registration Statement has been filed or has
become effective or any supplement to the Prospectus, any Permitted Free Writing
Prospectus or any amended Prospectus has been filed with the Commission, (ii) of
the issuance by the Commission of any stop order or any order preventing or
suspending the use of any prospectus relating to the Shares or the initiation or
threatening of any proceeding for that purpose, pursuant to Section 8A of the
Act, (iii) of any objection by the Commission to the use of Form S-3ASR by the
Company pursuant to Rule 401(g)(2) under the Act, (iv) of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, (v) of any
request by the Commission for the amendment of the Registration Statement or the
amendment or supplementation of the Prospectus or for additional information,
(vi) of the occurrence of any event as a result of which the Prospectus or any
Permitted Free Writing Prospectus as then amended or supplemented includes any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances existing when the Prospectus or any such
Permitted Free Writing

18



--------------------------------------------------------------------------------



 



      Prospectus is delivered to a purchaser, not misleading and (vii) of the
receipt by the Company of any notice of objection of the Commission to the use
of the Registration Statement or any post-effective amendment thereto.     (d)  
In the event of the issuance of any such stop order or of any such order
preventing or suspending the use of any such prospectus or suspending any such
qualification, to use promptly its commercially reasonable efforts to obtain its
withdrawal.     (e)   To furnish such information as may be required and
otherwise to cooperate in qualifying the Shares for offering and sale under the
securities or blue sky laws of such states as JPMS may reasonably designate and
to maintain such qualifications in effect so long as required for the
distribution of the Shares; provided that the Company shall not be required to
qualify as a foreign corporation, become a dealer of securities, or become
subject to taxation in, or to consent to the service of process under the laws
of, any such state.     (f)   To make available to JPMS at its offices in New
York City, without charge, as soon as practicable after the Registration
Statement becomes effective, and thereafter from time to time to furnish to
JPMS, as many copies of the Prospectus and the Prospectus Supplement (or of the
Prospectus or Prospectus Supplement as amended or supplemented if the Company
shall have made any amendments or supplements thereto and documents incorporated
by reference therein after the effective date of the Registration Statement) and
each Permitted Free Writing Prospectus as JPMS may reasonably request for so
long as the delivery of a prospectus is required (whether physically or through
compliance with Rule 172 under the Act or any similar rule); and for so long as
this Agreement is in effect, the Company will prepare and file promptly such
amendment or amendments to the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus as may be necessary to comply with the
requirements of Section 10(a)(3) of the Act.     (g)   To furnish or make
available to JPMS during the term of this Agreement and for a period of two
years thereafter (i) copies of any reports or other communications which the
Company shall send to its stockholders or shall from time to time publish or
publicly disseminate and (ii) copies of all annual, quarterly and current
reports filed with the Commission on Forms 10-K, 10-Q and 8-K, or such other
similar form as may be designated by the Commission, and to furnish to JPMS from
time to time during the term of this Agreement such other information as JPMS
may reasonably request regarding the Company or its subsidiaries, in each case
as soon as such reports, communications, documents or information becomes
available or promptly upon the request of JPMS, as applicable; provided,
however, that the Company shall have no obligation to provide JPMS with any
document filed on EDGAR or included on the Company’s Internet website.     (h)  
If, at any time during the term of this Agreement, any event shall occur or
condition shall exist as a result of which it is necessary in the reasonable
opinion

19



--------------------------------------------------------------------------------



 



    of counsel for JPMS or counsel for the Company, to further amend or
supplement the Prospectus or any Free Writing Prospectus as then amended or
supplemented in order that the Prospectus or any such Free Writing Prospectus
will not include an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, in light of the circumstances existing at the
time the Prospectus or any such Free Writing Prospectus is delivered to a
purchaser, or if it shall be necessary, in the reasonable opinion of either such
counsel, to amend or supplement the Registration Statement, the Prospectus or
any Free Writing Prospectus in order to comply with the requirements of the Act,
in the case of such a determination by counsel for the Company, immediate notice
shall be given, and confirmed in writing, to JPMS to cease the solicitation of
offers to purchase the Shares in JPMS’s capacity as agent, and, in either case,
the Company will promptly prepare and file with the Commission such amendment or
supplement, whether by filing documents pursuant to the Act, the Exchange Act or
otherwise, as may be necessary to correct such untrue statement or omission or
to make the Registration Statement, the Prospectus or any such Free Writing
Prospectus comply with such requirements.     (i)   To generally make available
to its security holders as soon as reasonably practicable, but not later than
90 days after the close of the period covered thereby, an earnings statement (in
a form complying with the provisions of Section 11(a) under the Act and Rule 158
of the Commission promulgated thereunder) covering the twelve-month period
beginning not later than the first day of the Company’s fiscal quarter next
following the “effective date” (as defined in such Rule 158) of the Registration
Statement.     (j)   To apply the net proceeds from the sale of the Shares in
the manner described in the Registration Statement or the Prospectus under the
caption “Use of Proceeds”.     (k)   The Company will not, and will cause its
subsidiaries not to, take, directly or indirectly, any action designed to cause
or result in, or that constitutes or might reasonably be expected to constitute,
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares; provided that nothing herein shall
prevent the Company from filing or submitting reports under the Exchange Act or
issuing press releases in the ordinary course of business.     (l)   (i) Except
as otherwise agreed between the Company and JPMS, to pay all costs, expenses,
fees and taxes in connection with (A) the preparation and filing of the
Registration Statement (including registration fees pursuant to
Rule 456(b)(1)(i) under the Act), the Prospectus, any Permitted Free Writing
Prospectus and any amendments or supplements thereto, and the printing and
furnishing of copies of each thereof to JPMS and to dealers (including costs of
mailing and shipment), (B) the registration, issue and delivery of the Shares,
(C) the preparation, printing and delivery to JPMS of this Agreement, the
Shares, and such other documents as may be required in connection with the
offer, purchase, sale, issuance or delivery

20



--------------------------------------------------------------------------------



 



    of the Shares and any cost associated with electronic delivery of any of the
foregoing by JPMS to investors, (D) the qualification of the Shares for offering
and sale under state laws and the determination of their eligibility for
investment under state law as aforesaid (including the reasonable legal fees and
filing fees and other disbursements of counsel for JPMS in connection therewith)
and the printing and furnishing of copies of any blue sky surveys or legal
investment surveys to JPMS, (E) the listing of the Shares on the Exchange and
any registration thereof under the Exchange Act, (F) any filing for review of
the public offering of the Shares by FINRA, (G) the fees and disbursements of
counsel to the Company and (H) the performance of the Company’s other
obligations hereunder; provided that JPMS shall be responsible for any transfer
taxes on resale of Shares by it, any costs and expenses associated with the sale
and marketing of the Shares and fees of its counsel other than as specifically
provided above or elsewhere in this Agreement.         (ii) If this Agreement is
terminated (A) by the Company in accordance with the provisions of Section 9
hereof at any time prior to the offer and sale of Shares with an aggregate Gross
Sales Price of $250,000,000 or (B) by JPMS in accordance with provisions of
Section 8 hereof after June 30, 2009 and prior to the offer and sale of Shares
with an aggregate Gross Sales Price of $250,000,000, in each case under this
Agreement and all Terms Agreements, the Company shall reimburse JPMS for all of
its out-of-pocket expenses, including the reasonable fees and disbursements of a
single counsel for JPMS incurred by it in connection with the offering
contemplated by this Agreement; provided that the Company will not be obligated
to reimburse any expenses pursuant to this clause 4(l)(ii) in excess of
$350,000.     (m)   The Company will not, and JPMS covenants that it will not,
distribute any offering material in connection with the offer and sale of the
Shares, other than the Registration Statement, the Prospectus, any Permitted
Free Writing Prospectus and other materials permitted by the Act or the rules
and regulations promulgated thereunder.     (n)   During each period commencing
on the date of each Transaction Notice and ending after the close of business on
the Purchase Date for the related Transaction, the Company will not (i) offer,
pledge, announce the intention to sell, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase or otherwise transfer or dispose of,
directly or indirectly, any shares of its Common Stock or any securities
convertible into, or exercisable or exchangeable for, such shares or (ii) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of such shares, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of shares or
such other securities, in cash or otherwise, without the prior written consent
of JPMS, other than the Shares to be sold hereunder and any securities of the
Company issued pursuant to, or upon the exercise or conversion of any securities
of the Company that are outstanding at the time such Transaction

21



--------------------------------------------------------------------------------



 



      Notice is delivered and issued pursuant to, the Company’s equity incentive
plans disclosed in the Prospectus.     (o)   The Company will, pursuant to
reasonable procedures developed in good faith, retain copies of each Permitted
Free Writing Prospectus that is not filed with the Commission in accordance with
Rule 433 under the Act.     (p)   To use its reasonable efforts to cause the
Shares to be listed on the Exchange.     (q)   That it consents to JPMS trading
in the Common Stock for JPMS’s own account and for the account of its clients at
the same time as sales of the Shares occur pursuant to this Agreement.

     5. Execution of Agreement. JPMS’s obligation to execute this Agreement
shall be subject to the satisfaction of the following conditions in connection
with, and on the intended date of the execution of, this Agreement:

  (a)   the Company shall have delivered to JPMS:

     (i) an officer’s certificate signed by one of its executive officers
certifying as to the matters set forth in Exhibit B hereto;
     (ii) an opinion of the General Counsel or an Assistant General Counsel of
the Company, addressed to JPMS and dated the date of this Agreement, in the form
of Exhibit C hereto;
     (iii) an opinion and a 10b-5 statement of Jones, Walker, Waechter,
Poitevent, Carrère & Denègre LLP, special counsel for the Company, addressed to
JPMS and dated the date of this Agreement, in the form of Exhibit D hereto;
     (iv) a letter of Ernst & Young LLP, dated the date of this Agreement and
addressed to JPMS, in a form reasonably satisfactory to JPMS and its counsel;
     (v) evidence reasonably satisfactory to JPMS and its counsel that the
Registration Statement has become effective;
     (vi) evidence reasonably satisfactory to JPMS and its counsel that the
Shares have been approved for listing on the Exchange, subject only to notice of
issuance on or before the date hereof;
     (vii) resolutions duly adopted by the Company’s board of directors, and
certified by an officer of the Company, authorizing the Company’s execution of
this Agreement and the consummation by the Company of the transactions
contemplated hereby, including the issuance of the Shares; and
     (viii) such other documents as JPMS shall reasonably request; and

22



--------------------------------------------------------------------------------



 



  (b)   JPMS shall have received the favorable opinion of Cravath, Swaine &
Moore LLP, special counsel for JPMS, as to the matters set forth in Exhibit E
hereto.

     6. Additional Covenants of the Company. The Company further covenants and
agrees with JPMS as follows:

  (a)   Each acceptance of a Transaction Notice by the Company and each
execution and delivery by the Company of a Terms Agreement shall be deemed to be
(i) an affirmation that the representations and warranties of the Company herein
contained and contained in any certificate delivered to JPMS pursuant hereto are
true and correct at the Time of Acceptance or the date of such Terms Agreement
and (ii) an undertaking that such representations and warranties will be true
and correct on any Time of Sale, any Closing Date and at the time of delivery to
JPMS of Shares pursuant to the Transaction Notice or the Time of Delivery, as
applicable, as though made at and as of each such time (it being understood that
such representations and warranties shall relate to the Registration Statement,
the Prospectus or any Permitted Free Writing Prospectus as amended and
supplemented to the time of such Transaction Notice).     (b)   Each time that
(i) the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus shall be amended or supplemented (including, except as noted in the
proviso at the end of this subsection (b), by the filing of any Incorporated
Document, but excluding any prospectus supplement filed pursuant to Section 4(b)
hereof) or (ii) the Shares are delivered to JPMS pursuant to a Terms Agreement,
in each case, the Company shall, unless JPMS agrees otherwise, furnish or cause
to be furnished to JPMS forthwith a certificate, dated the date of filing with
the Commission or the date of effectiveness of such amendment or supplement, as
applicable, as to the matters set forth in Exhibit B hereto at the time of the
filing or effectiveness of such amendment or supplement, as applicable, as
though made at and as of such time (except that such statements shall be deemed
to relate to the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus as amended and supplemented to such time) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
Section 5(a)(i) hereof, modified as necessary to relate to the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus as amended
and supplemented to the time of delivery of such certificate; provided, however,
that the Company will not be required to furnish such a certificate to JPMS in
connection with the filing of a Current Report on Form 8-K unless (A) such
Current Report on Form 8-K is filed at any time during which either a
Transaction Notice is in effect or a prospectus relating to the Shares is
required to be delivered under the Act and (B) JPMS has reasonably requested
such a certificate based upon the event or events reported in such Current
Report on Form 8-K.     (c)   Each time that (i) the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus shall be amended or
supplemented (including, except as noted in the proviso at the end of this
subsection (c), by the filing of any

23



--------------------------------------------------------------------------------



 



      Incorporated Document, but excluding any prospectus supplement filed
pursuant to Section 4(b) hereof) or (ii) the Shares are delivered to JPMS
pursuant to a Terms Agreement, in each case, the Company shall, unless JPMS
agrees otherwise, furnish or cause to be furnished forthwith to JPMS and to
counsel for JPMS the written opinions of (A) Jones, Walker, Waechter, Poitevent,
Carrère & Denègre LLP, special counsel for the Company, and (B) the General
Counsel of the Company, an Assistant General Counsel of the Company or other
counsel satisfactory to JPMS, dated the date of filing with the Commission or
the date of effectiveness of such amendment or supplement, as applicable, in
form and substance reasonably satisfactory to JPMS, of the same tenor as the
opinions referred to in Section 5(a)(iii) and Section 5(a)(ii) hereof,
respectively, but modified as necessary to relate to the Registration Statement,
the Prospectus or any Permitted Free Writing Prospectus as amended and
supplemented to the time of delivery of such opinions or, in lieu of such
opinions, counsel last furnishing such opinions to JPMS shall furnish JPMS with
letters substantially to the effect that JPMS may rely on such last opinions to
the same extent as though they were dated the date of such letters authorizing
reliance (except that statements in such last opinions shall be deemed to relate
to the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus as amended and supplemented to the time of delivery of such letters
authorizing reliance); provided, however, that the Company will not be required
to furnish such opinions to JPMS in connection with the filing of a Current
Report on Form 8-K unless (1) such Current Report on Form 8-K is filed at any
time during which either a Transaction Notice is in effect or a prospectus
relating to the Shares is required to be delivered under the Act and (2) JPMS
has reasonably requested such opinions based upon the event or events reported
in such Current Report on Form 8-K.     (d)   Each time that (i) the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
shall be amended or supplemented (including, except as noted in the proviso at
the end of this subsection (d), by the filing of any Incorporated Document, but
excluding any prospectus supplement filed pursuant to Section 4(b) hereof) or
(ii) the Shares are delivered to JPMS pursuant to a Terms Agreement, in each
case, the Company shall, unless JPMS agrees otherwise, cause Ernst & Young LLP
promptly to furnish to JPMS a letter, dated the date of filing with the
Commission or the date of effectiveness of such amendment or supplement, as
applicable, of the same tenor as the letter referred to in Section 5(a)(iv)
hereof, but modified to relate to the Registration Statement, the Prospectus or
any Permitted Free Writing Prospectus as amended and supplemented to the date of
such letter; provided, however, that the Company will not be required cause
Ernst & Young LLP to furnish such letter to JPMS in connection with the filing
of a Current Report on Form 8-K unless (A) such Current Report on Form 8-K is
filed at any time during which either a Transaction Notice is in effect or a
prospectus relating to the Shares is required to be delivered under the Act and
(B) JPMS has reasonably requested such a letter based upon the event or events
reported in such Current Report on Form 8-K.

24



--------------------------------------------------------------------------------



 



  (e)   To disclose in its quarterly reports on Form 10-Q, in its annual report
on Form 10-K and/or, in prospectus supplements, the number of the Shares sold
through JPMS under this Agreement, the net proceeds to the Company from the sale
of the Shares and the compensation paid by the Company with respect to sales of
the Shares pursuant to this Agreement during the relevant quarter.

     7. Conditions of JPMS’s Obligation. JPMS’s obligation to solicit purchases
on an agency basis for the Shares or otherwise take any action pursuant to a
Transaction Notice that has been accepted by the Company and to purchase the
Shares pursuant to any Terms Agreement shall be subject to the satisfaction of
the following conditions:

  (a)   At the time of acceptance of the Transaction Notice, at the time of the
commencement of trading on the Exchange on the Purchase Date and at the time of
closing on the Closing Date or, with respect to a transaction pursuant to a
Terms Agreement, at the Time of Sale and at the Time of Delivery:

     (i) The representations and warranties on the part of the Company herein
contained or contained in any certificate of an officer or officers of the
Company delivered pursuant to the provisions hereof shall be true and correct in
all respects.
     (ii) The Company shall have performed and observed its covenants and other
obligations hereunder and/or under any Terms Agreement, as the case may be, in
all material respects.
     (iii) With respect to an Agency Transaction, from the date of delivery of
the Transaction Notice until the Closing Date, or, with respect to a transaction
pursuant to a Terms Agreement, from the Time of Sale until the Time of Delivery,
trading in the Common Stock on the Exchange shall not have been suspended.
     (iv) From the date of this Agreement, no event or condition of a type
described in Section 3(e) hereof shall have occurred or shall exist, which event
or condition is not described in any Permitted Free Writing Prospectus
(excluding any amendment or supplement thereto) or the Prospectus (excluding any
amendment or supplement thereto) and the effect of which in the reasonable
judgment of JPMS makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Shares on the Closing Date or at the Time of
Delivery, as the case may be, on the terms and in the manner contemplated by
this Agreement or any Terms Agreement, as the case may be, any Permitted Free
Writing Prospectus and the Prospectus.
     (v) The Shares to be issued pursuant to the Transaction Notice or pursuant
to a Terms Agreement, as applicable, shall have been approved for listing on the
Exchange, subject only to notice of issuance.
     (vi) (A) No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority that would, as of the Closing Date
or as of

25



--------------------------------------------------------------------------------



 



the Time of Delivery, as the case may be, prevent the issuance or sale of the
Shares and (B) no injunction or order of any federal, state or foreign court
shall have been issued that would, as of the Closing Date or as of the Time of
Delivery, as the case may be, prevent the issuance or sale of the Shares.
     (vii) (A) No order suspending the effectiveness of the Registration
Statement shall be in effect, and no proceeding for such purpose or pursuant to
Section 8A under the Act shall be pending before or threatened by the
Commission; (B) the Prospectus and each Permitted Free Writing Prospectus shall
have been timely filed with the Commission under the Act (in the case of any
Permitted Free Writing Prospectus, to the extent required by Rule 433 under the
Act); (C) all requests by the Commission for additional information shall have
been complied with to the satisfaction of JPMS; and (D) no suspension of the
qualification of the Shares for offering or sale in any jurisdiction, and no
initiation or threatening of any proceedings for any of such purposes, will have
occurred and be in effect at the time the Company accepts a Transaction Notice.
     (viii) No amendment or supplement to the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus shall have been filed to
which JPMS shall have reasonably objected in writing.

  (b)   At every date specified in Sections 6(b), 6(c) and 6(d) hereof and on
such other dates as reasonably requested by JPMS, JPMS shall have received the
officer’s certificates, opinions of counsel and accountants’ letters provided
for under Sections 6(b), 6(c) and 6(d), respectively.

     8. Termination by JPMS. If the solicitation of purchases on an agency basis
of the Shares, as contemplated by this Agreement, is not carried out by JPMS for
any reason permitted under this Agreement or if such sale is not carried out
because the Company is unable to comply in all material respects with any of the
terms of this Agreement or any Terms Agreement, the Company shall not be under
any obligation or liability under this Agreement (except to the extent provided
in Sections 4(l) and 10 hereof) and JPMS shall be under no obligation or
liability to the Company under this Agreement (except to the extent provided in
Section 10 hereof) or to one another hereunder.
     JPMS may terminate this Agreement for any reason upon giving prior written
notice to the Company. Any such termination shall be without liability of any
party to any other party, except that the provisions of Sections 4(g) and 4(i)
(to the extent any Shares have been sold pursuant to this Agreement) and
Sections 4(l) and 10 hereof shall remain in full force and effect
notwithstanding such termination.
     In the case of any purchase by JPMS pursuant to a Terms Agreement, the
obligations of JPMS pursuant to such Terms Agreement shall be subject to
termination at any time at or prior to the Time of Delivery, if, (a) since the
time of execution of the Terms Agreement or the respective dates as of which
information is given in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus, (i) trading generally shall have been
materially suspended or materially limited on or by, as the case may be, any of
the Exchange, the American

26



--------------------------------------------------------------------------------



 



Stock Exchange or the NASDAQ Global Select Market, (ii) trading of any
securities of the Company shall have been suspended on any exchange or in any
over-the counter market, (iii) a general moratorium on commercial banking
activities in New York shall have been declared by either Federal or New York
State authorities, (iv) there shall have occurred any attack on, or outbreak or
escalation of hostilities or act of terrorism involving, the United States, or
any change in financial markets or any calamity or crisis that, in each case, in
JPMS’s judgment, is material and adverse or (v) any material disruption of
settlements of securities or clearance services in the United States that would
materially impair settlement and clearance with respect to the Shares and (b) in
the case of any of the events specified in clauses (a)(i) through (v), such
event singly or together with any other such event specified in clauses (a)(i)
through (v) makes it, in JPMS’s judgment, impracticable to market the Shares on
the terms and in the manner contemplated in the Prospectus. If JPMS elects to
terminate its obligations pursuant to this paragraph, the Company shall be
notified promptly in writing.
     9. Termination by Company. The Company may terminate this Agreement in its
sole discretion at any time upon prior written notice to JPMS.
     10. Indemnity and Contribution.

  (a)   The Company agrees to indemnify and hold harmless JPMS, its affiliates,
directors and officers and each person, if any, who controls JPMS within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, reasonable out of pocket legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred) that arise out of, or are based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein not misleading or (ii) any untrue statement or
alleged untrue statement of a material fact contained in the Prospectus (or any
amendment or supplement thereto), any Permitted Free Writing Prospectus (or any
amendment or supplement thereto) or caused by any omission or alleged omission
to state therein a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any Agent Information, it being understood and agreed that the only such
information furnished by JPMS consists of the information described as such in
subsection (b) below.     (b)   JPMS agrees to indemnify and hold harmless the
Company, its directors, its officers who signed the Registration Statement and
each person, if any, who controls the Company within the meaning of Section 15
of the Act or Section 20 of the Exchange Act to the same extent as the indemnity
set forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue

27



--------------------------------------------------------------------------------



 



      statement or omission made in reliance upon and in conformity with any
information relating to JPMS furnished to the Company in writing by JPMS
expressly for use in the Registration Statement, the Basic Prospectus, the
Prospectus (or any amendment or supplement thereto) or any Permitted Free
Writing Prospectus, it being understood and agreed that the only such
information furnished by JPMS consists of the information set forth on
Schedule II attached hereto.     (c)   If any suit, action, proceeding
(including any governmental or regulatory investigation), claim or demand shall
be brought or asserted against any person in respect of which indemnification
may be sought pursuant to either paragraph (a) or (b) above, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under this Section 10 except to the extent that it
has been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under this Section 10. If any such
proceeding shall be brought or asserted against an Indemnified Person and it
shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 10 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for JPMS, its affiliates, directors and officers and any
control persons of JPMS shall be designated in writing by JPMS and any such
separate firm for the Company, its directors, its officers who signed the
Registration Statement and any control persons of the Company shall be
designated in writing by the Company. The

28



--------------------------------------------------------------------------------



 



      Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but, if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (A) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (B) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.     (d)   If the indemnification provided
for in paragraphs (a) and (b) above is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each Indemnifying Person under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and JPMS, on the
other, from the offering of the Shares or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and JPMS, on
the other, in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and JPMS, on the other, shall be deemed to be in the same respective proportions
as the net proceeds (before deducting expenses) received by the Company from the
sale of the Shares and the total underwriting discounts and commissions received
by JPMS in connection therewith bear to the aggregate Gross Sales Price. The
relative fault of the Company, on the one hand, and JPMS, on the other, shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by JPMS, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

29



--------------------------------------------------------------------------------



 



  (e)   The Company and JPMS agree that it would not be just and equitable if
contribution pursuant to this Section 10 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 10, in no event shall JPMS be required to
contribute any amount in excess of the amount by which the total underwriting
discounts and commissions received by JPMS with respect to the offering of the
Shares exceeds the amount of any damages that JPMS has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.     (f)   The
remedies provided for in this Section 10 are not exclusive and shall not limit
any rights or remedies which may otherwise be available to any Indemnified
Person at law or in equity.

     11. Notices. All notices and other communications under this Agreement and
any Terms Agreement shall be in writing and shall be deemed to have been duly
given if mailed or transmitted and confirmed by any standard form of
communication, and, if to JPMS, shall be sufficient in all respects if delivered
or sent to J.P. Morgan Securities Inc., 383 Madison Avenue, 4th Floor, New York,
New York 10179, to the attention of the Equity Syndicate Desk (facsimile number
(212) 622-8358), the Special Equities Group (facsimile number (212) 622-0398)
and Lisa M. Hunt (facsimile number (212) 622-0398), and, if to the Company,
shall be sufficient in all respects if delivered or sent to the Company at the
offices of the Company at One North Central Avenue, Phoenix, Arizona 85004, to
the attention of the Chief Financial Officer, with a copy to Dionne M. Rousseau
at Jones, Walker, Waechter, Poitevent, Carrère & Denègre LLP, 8555 United Plaza
Boulevard, 4th Floor, Baton Rouge, Louisiana 70809 (facsimile number
(225) 248-2010). Notwithstanding the foregoing, Transaction Notices shall be
delivered to the Company via e-mail in “.pdf” format to Kathleen L. Quirk
(kathleen_quirk@fmi.com), with copies to Dionne M. Rousseau
(drousseau@joneswalker.com) and Monique A. Cenac (mcenac@joneswalker.com), and
receipt confirmed by telephone at (212) 622-7027 and an acceptance of a
Transaction Notice shall be delivered to JPMS by facsimile at (212) 622-0398,
Attention: Lisa M. Hunt and James F. Smith or Steve Dearing and receipt
confirmed by telephone to Bryan D. Weiser at (602) 366-8589 or, if he is
unavailable, to David Kepper at (504) 582-4632.
     12. No Fiduciary Relationship. The Company acknowledges and agrees that
JPMS is acting solely in the capacity of an arm’s length contractual
counterparty to the Company with respect to the offering of Shares contemplated
hereby (including in connection with determining the terms of the offering) and
not as a financial advisor or a fiduciary to, or an agent of, the Company or any
other person. Additionally, JPMS is not advising the Company or any other person
as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The

30



--------------------------------------------------------------------------------



 



Company shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and JPMS shall have no responsibility or
liability to the Company with respect thereto. Any review by JPMS of the
Company, the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of JPMS and shall not be
on behalf of the Company.
     13. Governing Law; Construction. This Agreement, any Terms Agreement and
any claim, counterclaim or dispute of any kind or nature whatsoever arising out
of or in any way relating to this Agreement or any Terms Agreement (“Claim”),
directly or indirectly, shall be governed by, and construed in accordance with,
the laws of the State of New York, other than rules governing choice of
applicable law. The Section headings in this Agreement and any Terms Agreement
have been inserted as a matter of convenience of reference and are not a part of
this Agreement or any Terms Agreement.
     14. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have nonexclusive jurisdiction over the adjudication of such matters, and the
Company consents to the jurisdiction of such courts and personal service with
respect thereto. Each of JPMS and the Company, on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and affiliates,
waives all right to trial by jury in any action, proceeding or counterclaim,
whether based upon contract, tort or otherwise, in any way arising out of or
relating to this Agreement or any Terms Agreement. The Company agrees that a
final and non-appealable judgment in any such action, proceeding or counterclaim
brought in any such court shall be conclusive and binding upon the Company and
may be enforced in any other courts in the jurisdiction of which the Company is
or may be subject, by suit upon such judgment.
     15. Parties in Interest. The agreements set forth herein and in any Terms
Agreement have been and are made solely for the benefit of JPMS and the Company
and, to the extent provided in Section 10 hereof, the controlling persons,
directors and officers referred to in such section, and their respective
successors, assigns, heirs, personal representatives and executors and
administrators. No other person, partnership, association or corporation
(including a purchaser, as such purchaser, from JPMS) shall acquire or have any
right under or by virtue of this Agreement or any Terms Agreement.
     16. Counterparts. This Agreement and any Terms Agreement may be signed in
counterparts (which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.
     17. Successors and Assigns. This Agreement shall be binding upon JPMS and
the Company and their respective successors and assigns and any successor or
assign of any substantial portion of the Company’s and JPMS’s respective
businesses and/or assets.

31



--------------------------------------------------------------------------------



 



     18. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and JPMS contained in
this Agreement or made by or on behalf of the Company or JPMS pursuant to this
Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Shares and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Company or JPMS.
     19. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under Act and (b) the term “significant subsidiary” has the meaning set
forth in Rule 1-02 of Regulation S-X under the Exchange Act.
     20. Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     21. Miscellaneous. JPMS, an indirect, wholly owned subsidiary of JPMorgan
Chase & Co., is not a bank and is separate from any affiliated bank, including
any U.S. branch or agency of JPMorgan Chase Bank. Because JPMS is a separately
incorporated entity, it is solely responsible for its own contractual
obligations and commitments, including obligations with respect to sales and
purchases of securities. Securities sold, offered or recommended by JPMS are not
deposits, are not insured by the Federal Deposit Insurance Corporation, are not
guaranteed by a branch or agency of JPMorgan Chase Bank and are not otherwise an
obligation or responsibility of a branch or agency of JPMorgan Chase Bank.
     A lending affiliate of JPMS may have lending relationships with issuers of
securities underwritten or privately placed by JPMS. To the extent required
under the securities laws, prospectuses and other disclosure documents for
securities underwritten or privately placed by JPMS will disclose the existence
of any such lending relationships and whether the proceeds of the issue will be
used to repay debts owed to affiliates of JPMS.
     JPMS and one or more of its affiliates may make markets in the Common Stock
or other securities of the Company, in connection with which they may buy and
sell, as agent or principal, for long or short account, shares of the Common
Stock or other securities of the Company, at the same time that JPMS is acting
as agent pursuant to this Agreement; provided that JPMS acknowledges and agrees
that any such transactions are not being, and shall not be deemed to have been,
undertaken at the request or direction of, or for the account of, the Company,
and that the Company has and shall have no control over any decision by JPMS and
its affiliates to enter into any such transactions.

32



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth the understanding among the Company
and JPMS, please so indicate in the space provided below for the purpose,
whereupon this letter and your acceptance shall constitute a binding agreement
between the Company and JPMS.

         
 
  Very truly yours,    
 
       
 
  FREEPORT-MCMORAN COPPER & GOLD INC.    
 
       
 
  By:    /s/ Kathleen L. Quirk    
 
 
 
Name: Kathleen L. Quirk    
 
 
Title: Executive Vice President, Chief Financial Officer and Treasurer
   

Accepted and agreed to as of the
date first above written:
J.P. MORGAN SECURITIES INC.
By:  /s/ Adam Chodos                    
Name: Adam Chodos
Title: Vice President
Signature Page to the Distribution Agreement

